DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 (and its dependents) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 11 recites the limitation “wherein the output of said display system can, when the wearer wishes…” rendering the claim vague and indefinite. Using the statement “can or when the wearer wishes” makes it unclear as to whether or not applicant intends to positively claim the limitations following the words “can or wishes” therefore, the lack of clarity renders the claim vague and indefinite. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (20130222214) hereafter Takeda.

 	Regarding claim 1, Takeda discloses in fig. 1 and 6, a wide-field HUD display eyeglass system, for one eye or for each of both eyes, wherein the said HUD display system is comprised of, for each eye: an eyeglass frame (FL) of conventional appearance and lens, which may or may not be corrective (fig. 3) a miniaturized imaging system (10), capable of projecting text or images, with a very small exit pupil and great depth of field (fig. 6) an ocular relay system (ML), adjacent to or incorporated into said eyeglass lens (seen in fig. 6) that allows light from the external scene to pass through to the eye (fig. 1, 3, 6, par. [0031], lines 1-4)
 and also having two conjugate foci, arranged so that it receives light from the projection system and redirects it towards the wearer's eve (fig. 1, 3 and 6, par. [0034]) wherein said digital display system may or may not include an aspheric corrective lens, immediately after the exit pupil of the imaging digital display system and before the optical relay, to compensate for aberrations and distortion in the latter (not given patentable weight because the limitations have not been positively claimed).
 	Regarding claim 2, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1 wherein said projector comprises a laser and a deflection mirror capable of producing a scanned image (fig. 1, 3, 6, par. [0031]-[0034]).
 	Regarding claim 3, Takeda discloses the wide-field HUD display eyeglass system as in Claim 2 wherein said laser is actually multiple, optically co-axial scanning lasers of different wavelengths, such as red, green and blue (fig. 1, 3, 6, par. [0031]-[0034])..
 	Regarding claim 4, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1 wherein said projector with a small exit pupil is comprised of: a display screen using LED, AMOLED, OLED or equivalent technology, a condenser consisting of one or more lenses, and a pinhole at the focus of said condenser (fig. 1, 3, 6, par. [0034]-[0059]).
 	Regarding claim 5, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1 wherein the exit pupil of said projector is on the same side of the eyeglasses as the eye* (for example but without restriction hidden in the temple piece of the eyeglasses (fig. 1, 3, 6, par. [0031]-[0034]).
 	Regarding claim 6, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1 wherein the exit pupil of said projector is on the front side of the eyeglasses directing its light inwards towards the lens and the eve, for example but without restriction contained within an extension of the temple piece of the eyeglass frame (fig. 1, 3, 6, par. [0031]-[0034]).

 	Regarding claim 7, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1, wherein said ocular relay is a Fresnel mirror such that: it consists of a plurality of concentric, narrow, roughly oval mirrored strips, the mirrored strips may be ridges on the inner surface of a transparent substrate, or may be embedded within it,
the transparent substrate is flat or slightly concave and is adjacent to or identical with the lens of the eyeglasses,
the Fresnel mirror is so designed that it has two foci and light from the focus colocated with the exit pupil of the projector is reflected by the mirrored strips and converges at the other focus, near the center of the eyeball, the curved surfaces of the mirrored strips conform to the intersection between an imaginary thin shell at the margin of the substrate and a family of ellipsoids or ellipsoid-like shapes with common foci but different radii, narrow gaps between the strips allow some light from the external scene to pass through to the wearer's eve, and viewed from the exit pupil of the image projector, the mirrored strips overlap completely so that light from the projector is visible only to the wearer of the HUD glasses (fig. 1, 3, 6 par. [0031]-[0059]).
 	Regarding claim 8, Takeda discloses the wide-field HUD display eyeglass system as in Claim 7, wherein the mirrors are embedded in said transparent substrate without any gaps between them but are only partly silvered, so that some light can penetrate from the external scene to the wearer's eve (fig. 1, 3 and 6, par. [0031]-[0059]).
 	Regarding claims 9 and 10, Takeda discloses the wide-field HUD display eyeglass system as in Claim 1, wherein said ocular relay;   is a holographic optical element (HOE) having two conjugate foci, such that light from one focus is diffracted by the hologram to converge on the other focal point
ii.    the HOE is flat or slightly concave, and is adjacent to or identical with the lens of the eyeglasses (fig. 1, 3, 6 par. [0031]-[0059]).
iii.    the HOE is positioned such that one focus lies at the exit pupil of the image projector, and its other focus is located near at or slightly anterior to the center of the eyeball (fig. 1, 3, 6 par. [0031]-[0059]).
iv.    the HOE will have been created with the same wavelengths used in the projection system, generating a plurality of overlapping sets of diffraction patterns in the emulsion, and so producing the same two foci for each wavelength used(fig. 1, 3, 6 par. [0031]-[0059]), and the HOE is partly transparent so that light from the external scene can also pass through it to the eve. (fig. 1, 3, 6 par. [0031]-[0059]).
 	Regarding claim 11, Takeda discloses the HUD eyeglass system, for one eye or for each of both eyes, comprising an image projector that can, when the wearer wishes, be redirected to project outwards on to a wall or other projection surface so the wearer can share an image with someone else (fig. 1, 3, 6, par. [0031]-[0059]).
 	Regarding claim 12, Takeda discloses the wide-field HUD eyeglass system as in Claim 1. where intrinsic image distortions due to non-uniform magnification in the ocular relay are corrected by digitally preprocessing the signals to the projector, introducing opposite and canceling distortions (fig. 1, 3, 6, par. [0031]-[0059]).

 	Regarding claim 13, Takeda discloses the wide-field HUD eyeglass system as in Claim 1, where the image sent to the projectors is digitally translated or rotated in response to movements of the wearer's head such that the digital display appears to remain fixed while the wearer's head moves, said rotations being detected by sensors such as accelerometers, magnetometers or gyros within the HUD eyeglass system (fig. 1, 3, 6, par. [0031]-[0059]).
 	Regarding claim 14, Takeda discloses the wide-field HUD eyeglass system as in Claim 6, wherein said ocular relay is a Fresnel lens such that: it consists of a plurality of concentric, narrow, roughly oval prismatic strips, the prismatic strips may be ridges on the inner surface of a transparent substrate, or may be embedded within a substrate of different refractive index,
the transparent substrate is flat or slightly concave and is adjacent to or identical with the lens of the eyeglasses, the Fresnel lens has foci on opposite sides, so that light from the focus colocated with the exit pupil of the projector is refracted by the prismatic strips and converges at the other focus, near the center of the eyeball,  the curved surfaces of the prismatic strips conform to the intersection between an imaginary thin shell at the margin of the substrate and a family of meniscus lens segments with common focal points but different diameters, and narrow gaps between the strips allow some light from the external scene to pass straight through without refraction to the wearer's eye (fig. 1, 3, 6, par. [0031]-[0059]).
 	Regarding claim 15 Takeda discloses the wide-field HUD eyeglass system as in Claim 2 or Claim 3 wherein said laser or lasers are located in a separate package located remotely on the wearer’s person, connected to the remainder of the digital display system by an optical fiber (fig. 1, 3, 6, par. [0031]-[0059]).
 	Regarding claim 16 Takeda discloses the wide-field HUD eyeglass system as in Claim 2, Claim 3 or Claim 4 wherein the intensity of said digital display system is adjusted according to the brightness of the scene by a photocell or camera mounted in the eyeglass frame (fig. 1, 3, 6, par. [0031]-[0059]).
 	Regarding claim 17 Takeda discloses the wide-field HUD eyeglass system as in Claim 2, Claim 3 or Claim 4, for one eve or for each of both eves, comprising a digital display system whose output, located in or adjoined to the temple-piece of conventional-appearing eyeglass can when the wearer wishes be redirected to project outwards onto a wall, screen or other projection surface so the wearer can share an image with someone else (fig. 1, 3, 6, par. [0031]-[0059]).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaught (20130021373) hereafter Vaught.
Regarding claim 11, Vaught discloses the HUD eyeglass system, for one eye or for each of both eyes, comprising an image projector that can, when the wearer wishes (intended use language, not given patentable weight), be redirected to project outwards on to a wall or other projection surface so the wearer can share an image with someone else (fig. 2, par. [0090]-[0092]).

Allowable Subject Matter

Claims 1-10 and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed wide-field HUD system specifically including as the distinguishing features in combination with the other limitations the claimed “an ocular relay system, attached to or incorporated into said eyeglass lens that allows light from the external scene to pass through to the eye and also has two conjugate optical foci, focus 1 at the said sub-millimeter-sized exit pupil of said digital display system and focus 2 located approximately at the center of the viewer's eyeball, such that when light from said digital display system is directed from focus 1 in any direction it is redirected and arrives in the eye at focus 2 from a corresponding direction, thereby able to cover much of a typical eye's 150ox1200 field of view.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872